Dismissed and Memorandum Opinion filed June 7, 2007







Dismissed
and Memorandum Opinion filed June 7, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00424-CV
____________
 
VANDERBILT MORTGAGE AND FINANCE,
INC., Appellant
 
V.
 
MODESTO VICENTE and JOHN FURNACE,
Appellees
 

 
On Appeal from the 412th District
Court
Brazoria County,
Texas
Trial Court Cause No. 29486
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 16, 2007.  On June 4, 2007, appellant
filed a motion to withdraw its notice of appeal because appellant no longer
desires to prosecute its appeal.  We construe the motion as a motion to dismiss
the appeal.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 




Judgment rendered and Memorandum Opinion filed June 7,
2007.
Panel consists of Chief Justice Hedges and Justices Hudson and Guzman.